TütiNEy, J.,
delivered tie opinion of the court:
The motion of the attorney-general, that the clerk of th circuit court shall forfeit his costs, as provided in sec. 5242, sub-secs. 6 and 7 of the Code [Shannon’s Code, sec. 7217, sub-secs. 6 and 7], must be allowed.
Here we have a record in all material parts well made and indexed; we can see that pains have been taken to have it in all essential portions correct, and the things omitted are declared by the statute not to malee error because omitted, yet the forfeiture is affixed [by sec. 7218 of the Code].
In this case we feel that the statutory regulations operate harshly. Ita lex scripta est, anti we have no discretion beyond its strict observance, holding in all cases in which the legislature, having the power, has made the performance, discharge of any duty or duties pertaining to an office a condition upon which fees or salaries are to be paid to the office-holder, that until such duty has been performed, such condition complied with, the officer is not entitled to demand or receive the fees or salary affixed by law to his office; until tírese conditions shall have been complied with, he has no more legal right to receive fees or salaries than does a stranger to the office.